Citation Nr: 1232780	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  09-03 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial compensable disability rating for a scar, status post right knee open reduction surgery, and scars from an old healed fracture of the distal right tibia.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

James Alsup, Counsel



INTRODUCTION

The Veteran served on active duty from August 2003 to January 2007. 

This matter comes before the Board of Veterans Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which, among other things, denied service connection for bilateral hearing loss and granted an initial compensable disability rating for a service-connected right knee scar.  The Veteran disagreed and perfected an appeal.

The issue of entitlement to an initial compensable disability rating for a scar, status post right knee open reduction surgery, and scars from an old healed fracture of the distal right tibia is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of evidence supports a conclusion that the Veteran hearing loss does not meet the criteria for hearing loss for purposes of VA benefits.


CONCLUSION OF LAW

Entitlement to service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for hearing loss because of exposure to excessive noise during service.  The Board will first address preliminary matters and then render a decision on the issue on appeal.

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011).  

The Veteran was notified in a letter dated April 2007 from the RO of how to substantiate a service connection claim, and how VA determines a disability rating and an effective date.  In addition, the Veteran was informed of the allocation of responsibilities between himself and VA, and of the steps VA would take to assist him in developing his claim, including providing him with a medical examination and obtaining pertinent records from VA, military and other federal and state agencies, and from private medical or employment providers.  Accordingly, the Board finds that VA has satisfied the duty to notify the Veteran.

The record shows that the RO has obtained the Veteran's service treatment records, VA treatment records and private treatment records, and that the Veteran has received an examination regarding his claimed disability.  The examination report is adequate as it was based on a review of the history, a physical examination, and because sufficient information was provided to allow the Board to render an informed determination.  While the November 2008 examination report does not specifically indicate that the claims folder was reviewed, this does not render the examination inadequate as the history reported was accurate and audiological testing was conducted to determine whether the Veteran has a hearing loss disability for VA purposes.

The Board finds that VA has satisfied the notification and duty to assist provisions of the law and that no further actions pursuant to the regulation or statue need be undertaken with respect to the claims decided herein.  The Board will proceed to a decision on the claims.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  To establish service connection or service-connected aggravation for a disability, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  To be considered for service connection, a claimant must first have a disability.  Congress specifically limited entitlement for service-connected disease or injury to cases where the disease or injury has resulted in a disability.  Brammer v. Derwinski, 2 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  A current disability means a disability shown by competent medical evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).  So long as a veteran had a diagnosed disability during the pendency of his claim, the service connection criteria requiring a current disability are satisfied.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

The Veteran was examined in November 2008 by a private audiologist.  The examiner's audiological report stated that the Veteran was exposed to loud grenade, machine gun and rifle noise during training, and he stated that he started to experience hearing loss in about 2005.  The examiner indicated the following decibel losses at the following frequencies:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
10
20
LEFT
25
15
20
25
20

The examiner reported average hearing losses of 12.5 decibels for the right ear and 20 decibels for the left, and Maryland CNC test results showed 96 percent for both ears.  

None of the Veteran's audiological results meet the criteria for hearing loss as defined by VA regulations.  The results do not show a decibel loss in excess of 26 decibels and the Maryland CNC results both exceed 94 percent.  Thus, the Veteran does not have hearing loss for purposes of VA benefits.  The Board further observes that although the Veteran is competent to report symptoms of hearing loss, he is not competent to diagnose a hearing loss disability that meets VA criteria as this is a matter that is beyond the observation capabilities of a lay person.  For those reasons, the Board finds that Shedden element (1), sufficient proof the existence of a present disability, has not been satisfied, and the Board further finds that the Veteran's claim fails for that reason.  Brammer v. Derwinski, 2 Vet. App. 223 (1992).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



REMAND

The Veteran seeks an initial compensable disability rating for his scar, status post right knee open reduction surgery, and scars from an old healed fracture of the distal right tibia.

As background, the Veteran fractured his right leg while participating in fast-roping exercise and he subsequently underwent several surgeries.  The Veteran's service treatment records include three December 2004 reports of surgeries regarding the fractured right leg.  Essentially, with regard to scars, a December 2, 2004, report indicates that a "long linear incision [was] made from knee to ankle."  A December 6, 2006, report describes that an "incision proximal to ankle joint and a "midline incision over patella tendon" were made to accommodate the installation of hardware used in "definitive fixation" of the fractured bone.  A December 9, 2006, report states that the incisions were closed.  A February 2005 follow-up report stated that the Veteran denied pain and described all incisions as "fully healed and WNL [within normal limits]."  Thus, the evidence shows that the Veteran incurred more than just the right knee incisions as a result of in-service surgeries to repair his right leg fracture.

The RO combined the scars associated with the residuals of comminuted right distal third tibia fracture in the description of service-connected disabilities in the January 2009 rating decision that granted service connection for tinnitus.  The Board has changed the issue accordingly to incorporate all scars related to the in-service surgeries described above.

The Board observes that the Veteran's claim was received in April 2007.  The schedular disability rating criteria for scars is found at 38 U.S.C.A. § 4.118.  The criteria of the diagnostic codes found under § 4.118 changed effective October 23, 2008.  It is unclear whether the RO considered criteria under the pre-October 23, 2008, regulation.

VA treatment records include the July 2008 primary care treatment note that reports that the Veteran complained of "burning pain along scar/ persistent for the past 1 1/2 years," and appears to address the Veteran's right ankle scar.  The November 2008 examiner reported that all scars were not tender and there was no evidence that the skin covering was unstable on any scar.  The November 2008 examiner did not, however, reconcile the earlier report that the Veteran felt pain "along [the] scar].  In sum, the evidence is unclear.  The Court has held that once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).   Thus, a new examination should be provided and the examiner should clearly state whether any scar on the Veteran's right leg is painful or unstable.  The examiner should specifically address whether the Veteran has any pain along any of the scars that can be attributed to the scars themselves.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all VA treatment records pertaining to the Veteran are included in the Veteran's VA claims folder.

2.  Request that the Veteran provide the identity of any medical providers who have records pertaining to the severity of the service-connected scars and request that the Veteran return and complete any necessary authorization forms.

If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.
  
3.  After completing the steps above, schedule the Veteran for a medical examination by an appropriate examiner.  The examiner should provide a description of each scar on the Veteran's right leg that was incurred during service, and specifically report the size of each scar and whether any scar is painful, tender or unstable.  The examiner should also indicate whether each scar is superficial or deep.

The examiner should reconcile the report in the July 1, 2008 treatment note that indicates the Veteran felt burning pain along the right ankle scar with the findings on the VA examination of November 2008, to the extent possible.  In other words, what was the origin of the pain in July 2008-was the scar itself painful?  A complete explanation should be provided.

4.  Upon completion of the steps above and any other development deemed appropriate, readjudicate the Veteran's claim for a compensable disability rating for service-connected right leg scars.  Consider whether a higher rating is warranted under the pre-October 23, 2008 and post-October 23, 2008, rating criteria.  If the benefit sought on appeal is denied, issue a supplemental statement of the case and return the Veteran's VA claims folder to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


